Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155172(71)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
                                                                    SC: 155172
  v                                                                 COA: 327905
                                                                    Wayne CC: 15-001051-AR
  TREMEL ANDERSON,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan District Judges
  Association to file a brief amicus curiae is GRANTED. The amicus brief will be
  accepted for filing if submitted on or before November 30, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 9, 2017
                                                                               Clerk